COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EFRAIN JIMENEZ,                                               No. 08-17-00124-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            384th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                             (TC# 20150D04711)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until October 2, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Genesis Stephens, Official Court Reporter for the 384th

District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before October 2, 2017.

              IT IS SO ORDERED this 19th day of September, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.